Citation Nr: 1428183	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  09-32 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right leg disability.

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 and October 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Juan, Puerto Rico and Atlanta, Georgia, respectively.  Jurisdiction of the Veteran's claims file is currently at the Atlanta RO.  

In the June 2005 rating decision, the RO denied service connection for hypertension.  In the October 2006 rating decision the RO addressed the hypertension claim as a claim to reopen and denied reopening it.  The RO also denied service connection for a right leg disability in the October 2006 rating decision.  Although the RO treated a March 2006 letter to VA as a claim to reopen with respect to hypertension, the Board will liberally construe this as a notice of disagreement and address the hypertension claim as an original claim and not a claim to reopen.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2013.  A transcript of the hearing is associated with the claims file.

The case was remanded in November 2013 for further development and has since been returned to the Board for adjudication.  

It appears that the issues of entitlement to service connection for bilateral hearing loss, "exposure to Agent Orange," traveling blood clot, sleep apnea, and heart murmur have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

Unfortunately, the Board finds that another remand is necessary regarding the Veteran's service connection claims for hypertension and right leg disability.  

In the November 2013 remand, the Board requested, inter alia, that attempts should be made to obtain any hospitalization records from Ft. Benning Georgia for the claimed in-service blood clot.  Any negative replies were to be associated with the claims file.  In December 2013, an AOJ employee made a request for any such records; however, it appears that no response was ever received.  This AOJ employee sent an email to the PIES help desk requesting a response to her records request.  Again, no response was received, nor were there any additional attempts made to obtain these specific hospitalization records.  The Board notes that in January 2014, there is a PIES response indicating that all service treatment records and the Veteran's complete personnel file at the NPRC were sent for upload to VBMS.  Nevertheless, this response did not address the December 2013 PIES request for inpatient clinical records for treatment at Martin Army Hospital at Ft. Benning.  

Further, the December 2013 opinion as to the etiology of the Veteran's right leg disability is inadequate inasmuch as it is entirely based upon lack of documented treatment in service for a right leg disability.  As such, a supplemental opinion is necessary following receipt of any outstanding records.  

The Board is obligated by law to ensure that the Agency of Original Jurisdiction (AOJ) complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the issues must once again be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain any hospitalization records related to the Veteran's claimed in-service blood clot that was treated at Ft. Benning, Georgia.  Requests should be made to the appropriate sources for such records and any negative responses should be documented in the claims file.  Perform any additional development deemed necessary.  

2.  Following receipt of any evidence from #1 above, the Veteran's claims file, including any pertinent evidence in his electronic files, should be forwarded to the December 2013 examiner, if available, for supplemental opinions as to the nature and etiology of any right leg disability and hypertension.  If the December 2013 examiner is not available, forward the claims file to an appropriate substitute for the supplemental opinions.  The examiner(s) should indicate that he/she reviewed the file in conjunction with the examination.  

The examiner(s) should provide diagnoses for any right leg disability, including any scarring that may be present.  The examiner should indicate whether there are any symptoms indicative of a history of a blood clot in the right leg and whether any current right leg disability is the type of disability that could result from a past blood clot in the leg.  

The examiner is asked to provide the following opinions:

a. Is it at least as likely as not (a 50 percent or better probability) that any right leg disability is etiologically related to his active service.  The examiner should comment on the likelihood that any right leg diagnosis is related to the claimed treatment for a blood clot in service.  

b. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's hypertension is etiologically related to his active service.  The examiner should comment on the significance of the in-service blood pressure readings.  

c. If the examiner finds that the Veteran has a right leg disability, the examiner is also asked to determine if it is at least as likely as not (a 50 percent or better probability) that his hypertension was caused or permanently worsened by his right leg disability.  

The examiner should provide a detailed rationale for all opinions expressed.  

It is left to the examiner's discretion whether to reexamine the Veteran.  

3.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



